TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2014



                                      NO. 03-14-00491-CV


                                John Bryan Langdon, Appellant

                                                 v.

                               Leslie Mathison Gilbert, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
       REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on July 28, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the case

to the trial court for further proceedings. The appellee shall pay all costs relating to this appeal,

both in this Court and the court below.